Slip Op 12-__
                                                  30

              UNITED STATES COURT OF INTERNATIONAL TRADE


 FISCHER S.A. COMERCIO, INDUSTRIA
 AND AGRICULTURA, and CITROSUCO
 NORTH AMERICA, INC,

               Plaintiffs,

               v.
                                                       Before: Gregory W. Carman, Judge
 UNITED STATES,
                                                       Court No. 08 00277
               Defendant,

                 and

 FLORIDA CITRUS MUTUAL, et al.,

               Defendant Intervenors.


                                  MEMORANDUM ORDER

Carman, Judge: The Court has reviewed Plaintiffs’ motion for an indicative ruling

pursuant to USCIT Rule 62.1, and Defendant’s and Defendant Intervenors’ responses in

opposition thereto. USCIT Rule 62.1 states that

       [i]f a timely motion is made for relief that the court lacks authority to grant
       because of an appeal that has been docketed and is pending, the court may:
                (1) defer considering the motion;
                (2) deny the motion; or
                (3) state either that it would grant the motion if the court of appeals
                remands for that purpose or that the motion raises a substantial issue.

USCIT R. 62.1(a). Plaintiffs ask the Court to select option (3) and state that the Court
Court No. 08-00227                                                                   Page 2

would grant a motion for leave to amend the complaint or that such a motion by

Plaintiffs raises a substantial issue. (Pls.’ Mot., ECF No. 96.)

       According to USCIT Rule 62.1, the Court is only authorized to make an indicative

ruling “[i]f a timely motion is made for relief that the court lacks authority to grant

because of an appeal that has been docketed and is pending.” USCIT R. 62.1(a)

(emphasis added). Plaintiffs have not filed a motion to amend their complaint, and

even if they did, such a motion would not be timely, as final judgment was entered in

this case long ago. Consequently, the Court concludes that Plaintiffs have failed to

satisfy the prerequisite for obtaining an indicative ruling under USCIT Rule 62.1.

       Moreover, even if Plaintiffs had filed a timely motion (such as a motion for relief

from final judgment under USCIT Rule 60(b)) that this court lacked authority to grant

because of the appeal that has been docketed and is pending, the Court would deny the

motion out of respect for the jurisdiction of the Court of Appeals and in the interest of

finality of judgment. See USCIT R. 62.1(a)(2). For the foregoing reasons, then, it is

hereby

      ORDERED that Plaintiffs’ motion for an indicative ruling pursuant to USCIT
Rule 62.1 is denied.



                                                       /s/ Gregory W. Carman
                                                           Gregory W. Carman, Judge
Dated: March 7, 2012
       New York, New York